     Case 8:21-mj-01020-CPT Document 13 Filed 01/13/21 Page 1 of 1 PageID 28




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                     Case No. 8:21-mj-1020-CPT
                                              Charging District Case No. 1:21-mj-20
ADAM JOHNSON
______________________________/

                                     ORDER

        Defendant Adam Johnson having been arrested in the Tampa Division of the

Middle District of Florida on a warrant issued in the District of Columbia and

having been released on bond, it is hereby ORDERED that, unless otherwise

directed by the United States District Court for the District of Columbia, the

Defendant shall personally appear at the United States District Court for the District

of Columbia, located at 333 Constitution Avenue N.W., Washington, DC 20001, on

January 19, 2021, at 1:00 p.m. before United States Magistrate Judge G. Michael

Harvey in Courtroom 6.

        DONE and ORDERED in Tampa, Florida, this 13th day of January 2021.




Copies to:
Counsel of record
